DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Applicant Argues:Wieser discloses a dispenser includes a base 40 having a bottom and four
sidewalls 33, 35, 37, and 39 extending perpendicularly relative to the bottom. A platform
70 for supporting napkins is movable within the interior of the base defined between the
sidewalls. A cover 30 similarly having four sidewalls 32, 34, 36, and 38 is configured to
slidably overlap with the sidewalls of the base to couple the cover 30 to the base.
Although the rectangular shape of the sidewalls of the cover is similar to the rectangular
shape of the sidewalls of the base, at least two of the sidewalls 32, 34 of the cover 30 are horizontally offset from two of the sidewalls 33, 35 of the base. Accordingly, the bottom surface of these sidewalls 32, 34 cannot be considered to vertically overlap the upper surface of the sidewalls 33, 35. Rather, this gap between the adjacent sidewalls is intended to form a clearance within which photos or advertisements may be positioned.

With respect to Magid, the base 14 includes flexible tangs 14a, 14c, extending from the periphery of the base at an incline, for receipt within an interior of the cover. As best shown in FIG. 1, the bottom surface of the cover 12 of the device disclosed in Magid does not abut an upper surface of the base at the tangs 14a, 14c. Rather, as shown, because the tangs extend inwardly into the interior of the housing, a gap or clearance is formed between the bottom surface of the cover 12 and the base 14 at those locations. Therefore, the bottom surface of the cover 12 cannot be considered to vertical overlap the upper surface of the base 14 about the periphery of the base. 

Examiner’s Response:Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner further notes that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).   Overlap has not been defined in the specification or claims in such a way that an outer cover covering a lower portion as disclosed by Wieser would not be considered to be overlapping as known to one of ordinary skill in the art.  While Applicant mentions the bottom surface  not being capable of overlapping because of an offset, (to which Examiner does not agree) Examiner notes that other portions which are not offset prior to the most bottommost portion would still provide overlapping of a lower section since neither the lower or upper surfaces have been described in a way that would limit the precise location of said surfaces.  Examiner notes that as broadly interpreted, Weiser shows overlapping of the entire bottom portion 40 until the cover reaches the edged bottom beneath tabs 41a.

For the reasons stated above, the claim stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser et al. (US 7,178,689 – hereinafter Wieser) in view of Edward Magid (US 6,915,923 – hereinafter Magid) and Larsson et al. (WO 2016/029964 – hereinafter Larsson).
Re Claims 1-4, and 7:
Wieser discloses a dispenser (10) for sheet products (20), comprising: a base (40) for receiving a stack of sheet products (20); an outer shell (30, 60) mounted to the base (40), having a first portion (defined by 32 and 34) configured to define a circumferential enclosure operable to restrict lateral movement of a stack of sheet products (20) to be dispensed (Examiner notes enclosure restricts movements in all the opening spaces on the corners and sides of the base member and its walls – see Fig. 4) and a second portion (at 60) having a dispensing opening (65), wherein the first portion (defined by 32 and 34) comprises two pairs of opposite side walls (at 32, at 34) connected to one another (see Fig. 4) and the second portion (at 60) comprises a top wall fixed to a first end of each of the side walls (at 32, at 34) (see Figs. 1 and 2); wherein an upper surface (all portions which are above the underneath bottom portion which functions as a stand) of the base (40) corresponds to a lower surface (all portions which are beneath the top most wall) of the two pairs of sidewalls such that the lower surface of the two pairs of sidewalls vertically overlaps the upper surface of the base about a periphery of the base (Examiner notes that the entire member of 32, 34 overlaps the entire bottom member 40 at least until it reaches an edge at 77 which specifically would represent a lowermost portion of 32, 34 overlapping an upper portion near 77 of base 40) (see Fig. 1); a platen (70) reciprocally moveable relative to the base (40) and spring biased (75) toward the dispensing opening (65); first (33) and second (35) upright, longitudinal columns respectively vertically extending from the base (40) parallel to a movement direction of the platen (70) on opposite sides of the platen (70) (see Fig. 4), wherein the outer shell (30, 60) is translationally removable from the base (40) along the vertical extension of the columns (33, 35) (see Figs. 1-7); but fails to teach, the first and second portion  being non-detachably and non-movably fixed relative to each other, the second portion comprises a top wall non-detachably and non-movably fixed to each of the side walls to close the first open end; wherein the outer shell is translationally removable from the base along the vertical extension of the columns for inserting a stack of paper products between the first and second columns onto the platen; and a stop at each of the first and second columns, respectively provided at an end of the first and second columns opposite to the base, the stops being configured to engage with a leading sheet product of the stack of sheet products and/or the platen in an extended position.

Magid teaches first (opposite sidewalls near 12) and second (top U shaped portion near 13) portion  (see Fig. 1) being non-detachably and non-movably fixed relative to each other (integral) (see Figs. 1 and 5), the second portion (top U shaped portion near 13) comprises a top wall non-detachably and non-movably fixed to each of the side walls (opposite sidewalls near 12) to close a first open end (between 14b and 14c) (see Figs. 1 and 5); wherein an outer shell (12) is translationally removable from a base (14) along an extension of columns (14b. 14d) for inserting a stack of paper products between the first and second columns (14b, 14d) onto a platen (30) (see Figs. 5 and 7).  Re Claim 2: Magid teaches wherein the first (opposite sidewalls near 12) and second portions (top U shaped portion near 13) are made of one piece (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser with that of Magid to provide a design choice sufficient for protecting contents of a container for making separate parts integral is a design choice within the art.  Examiner further notes that combination would be capable of providing translationally removable from the base along the vertical extension of the columns by way of the parts being used in a predictable manner that wouldn’t require additional inventive skill.

Larsson teaches a stop (11) at each of the first and second columns (6, 6), respectively provided at an end (near top) of the first and second columns (6, 6) opposite to a Page 2 of 7base (5), the stops (11) being configured to engage with a leading sheet product of the stack of sheet products and/or the platen (8) in an extended position (see Figs. 1-8), but fails to teach wherein the outer shell is translationally removable from the base along the vertical extension of the columns.  Re Claim 3: Larsson discloses wherein the stops (11) are flexible parallel to the movement direction of the platen (8) (see page 29 lines 17-30).  Re Claim 4: Larsson discloses wherein the stops (11) are more flexible parallel to the movement direction of the platen (8) in a direction towards the base (5) than a direction away from the base (5) (see page 30 lines 19-28) (see Figs. 3A-3C).    Re Claim 7: Larsson discloses wherein the stops (11) are separate parts fitted to the respective ends (near top) of the first and second columns (6, 6) (see Figs. 3A-3C).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser with that of Magid and Larsson to allow for easy reloading of products when a cover is removed which assuring that parts or products remain in place.

Further Re Claim 16:
Wieser discloses wherein the outer shell (30, 60) has channels (corners of the four walls) parallel to the movement direction of the platen respectively engaged with the first and second columns (33 and 35) (see Fig. 4).




Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Corinaldesi et al. (US 2006/0255057 – hereinafter Corinaldesi),
Re Claims 5 and 6:
Wieser in view of Magid and Larsson discloses the device of claim 1 including the stops being made of polymeric material (see page 4 lines 29-32 or Larsson), but fails to specifically teach wherein the stops are made of an elastic material and wherein the stops are made of polypropylene.  

Corinaldesi further in view teaches elastic material (which is polymeric) (see paragraph [0064]).  Re Claim 6: Corinaldesi further in view teaches polypropylene (which is polymeric) (see paragraph [0064]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Corinaldesi to provide a selection of material for a particular use as known within the art that would allow for flexibility of a stop while also allowing for the stop to retain its structure.  Examiner notes that Corinaldesi teaches that a polymeric material is elastic and specifically polypropylene in view of the combination as cited.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Stenberg et al. (US 2016/0374524 – hereinafter Stenberg),
Re Claims 8 and 9:
Wieser in view of Magid and Larsson discloses the device of claim 1, but fails to teach wherein the platen has guide members on opposite sides, respectively engaged with the first and second columns.

Stenberg further in view teaches wherein a platen (8) has guide members (19 – or 18 in specification) on opposite sides, respectively engaged with the first and second columns (6, 6) (see Figs. 1-5).  Re Claim 9: Stenberg further in view teaches wherein each guide member (19) has a pair of distanced grooves (see Fig. 1A), respectively engaged with opposite longitudinal side edges (edges defined by rails 19 as seen in Fig. 2)  of the respective first and second columns (6, 6) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Stenberg to provide a secure connection means for the pusher to remain in optimal conditions.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Levine et al. (US 2010/0257749 – hereinafter Levine),
Re Claim 10:
Wieser in view of Magid and Larsson discloses the device of claim 1, but fails to teach wherein the base and/or the columns and/or the outer shell are made of a rigid plastic material, particularly of the acrylonitrile butadiene styrene group.  

Larsson teaches made of rigid plastic (see page 25 lines 26-30).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid with that of Larsson to provide a selection of material as preferred by one of ordinary skill in the art.  

Levine further in view teaches wherein the base and/or the columns and/or the outer shell are made particularly of the acrylonitrile butadiene styrene group (see paragraph [0028]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Levine to provide a selection of material as preferred by one of ordinary skill in the art.


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Petterson et al. (5,076,466 – hereinafter Peterson),
Re Claims 11-13:
Wieser in view of Magid and Larsson discloses the device of claim 1, but fails to teach a retention mechanism configured to temporarily retain the platen in a retracted position while the outer shell is detached from the base, and  wherein the retention mechanism comprises an engaging member and an engaged member, wherein the engaging member is configured to be engaged with the Page 4 of 7 Preliminary Amendment September 16, 2020engaged member when manually moving the platen into the retracted position while the outer shell is detached from the base.  



Petterson further in view teaches a retention mechanism (80) configured to temporarily retain a platen (66) in a retracted position while an outer shell (60) is detached from a base (10) (see Figs. 1-7).  Re Claim 12: Petterson further in view teaches wherein the retention mechanism (80) comprises an engaging member (82) and an engaged member (bottom portion of 66 as seen in Fig. 6), wherein the engaging member (82) is configured to be engaged with the Page 4 of 7 Preliminary AmendmentSeptember 16, 2020engaged member (bottom portion of 66 as seen in Fig. 6) when manually moving the platen (66) into the retracted position while the outer shell (60) is detached from the base (10) (see Figs. 1-7).  Re Claim 13: Petterson further in view teaches wherein the engaging member (82) is provided with a release portion (90) configured to be engaged with the outer shell (60 – by way of connected parts) to release the engaging member (82) from the engaged member bottom portion of 66 as seen in Fig. 6) when the outer shell (60) is attached to the base (10) (see Fig. 6A).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Petterson to provide a means for holding a pusher back so that hands free loading may be accomplished.


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid, Larsson, and Petterson and further in view of Nakamura et al. (US 2002/0030045 – hereinafter Nakamura)
Re Claims 14 and 15:
Wieser in view of Magid, Larsson, and Petterson discloses the device of claim 12, but fails to teach wherein the engaging member is a latch fixed relative to the base and to be engaged with a cutout or hook, as the engaged member, fixed relative to the platen.  

Nakamura further in view teaches wherein an engaging member is a latch (11) fixed relative to a base and to be engaged with a cutout or hook (edges of 9), as the engaged member, fixed relative to the platen (9) (see Figs. 3A-3B) (see Figs. 1-13).  Re Claim 15: Nakamura further in view teaches wherein the engaging member (edges of 9) is a latch fixed relative to the platen (9) and to be engaged with a cutout or hook (13), as the engaged member, fixed relative to the base (see Figs. 3A-3B) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid, Larsson, and Petterson with that of Nakamura to provide an alternative means for holding a pusher back allowing the pusher to remain in the base.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Peter Unverzagt (US 6,471,091 – hereinafter Unverzagt).
Re Claim 17:
Wieser in view of Magid and Larsson discloses the device of claim 1, but fails to teach wherein a width of the columns in a direction perpendicular to the movement direction of the platen and to a distance between the columns is not more than 50 mm and not less than 10 mm.


Unverzagt further in view teaches wherein a width of the columns (sidewalls - bottom) in a direction perpendicular to a movement direction of a platen and (perpendicular) to a distance between the columns is not more than 50 mm and not less than 10 mm (Examiner notes that Unverzagt teaches a width of 1-2 inches.  Examiner notes that 1 inch falls within the range of 50mm to 10mm) (see col. 4 lines 5-20).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Unverzagt to provide a dispensed capable of dispensing smaller sheet product by changing the shape and size of the dispenser as commonly known within the art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson.
Re Claim 18:
Wieser discloses a dispenser, comprising: a base (40); a shell (30, 60) mountable vertically relative to the base (40) and comprising a first portion (defined by 32 and 34) for enclosing sheet products and a second portion (at 60) having an opening (65) (see Fig. 4), the first portion (defined by 32 and 34) comprising a first pair (at 32, at 34) of opposed first and second sidewalls and a second pair (near 51, near 52) of opposed first and second sidewalls oriented transversely relative to the first pair (at 32, at 34), and the second portion (at 60) comprising a wall affixed at at least one edge (bottom edge) to an end (top end) of the first pair (at 32, at 34) and second pair )near 51, near 52) of opposed first and second sidewalls (see Figs. 1-4), respectively, a platen (70) moveable relative to the base (40) and biased (75) toward the opening; and Docket No.: ESHOOlIUSPage 4 of 14Application Serial No: 16/981,361 In Reply to Office Action dated May 12, 2022a column (33, 35) extending from the base (40) along a movement direction of the platen (70), the shell (30, 60) being removable from the base (40) along an extension of the column (33, 35) (see Figs. 1-7), wherein an upper surface of the base (40) (portions above the underneath bottom)  corresponds to a lower surface of the first portion (portions beneath the top most part) such that the lower surface of the first portion vertically overlaps the upper surface of the base about a periphery of the base (see Fig. 1), but fails to teach a stop opposite the base for engagement with a leading sheet product or the platen.

Magid discloses a dispenser, comprising: a base (14); a shell (12) mountable to the base (14) and comprising a first portion (near 12) for enclosing sheet products and a second portion (near 18) having an opening (13) (see Fig. 1), the first portion (near 12) comprising a first pair (left/right) of opposed first and second sidewalls (left/right sidewalls) and a second pair (top /bottom) of opposed first and second sidewalls (top/bottom sidewalls) oriented transversely relative to the first pair (left/right), and the second portion (near 18) comprising a first pair of opposed first and second edges (edges at front) affixed to the first and second sidewalls (left/right sidewalls) of the first pair (left/right), respectively, and a second pair (top/bottom) of opposed first and second edges (edges at top and bottom) affixed to the first and second sidewalls (top/bottom sidewalls) of the second pair (top/bottom) (see Fig. 1), respectively; a platen (30) moveable relative to the base (14) and biased (26) toward the opening (13); and Docket No.: ESHOOlIUSPage 4 of 13Application Serial No: 16/981,361 In Reply to Office Action dated December 9, 2021 a column (14a, 14c) extending from the base (14) along a movement direction of the platen (30), the shell (12) being removable from the base (14) along an extension of the column (14a, 14c) (see Fig. 5) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser with that of Magid to provide a design choice for a device for removing an outer shell.

Larsson teaches a column (near 6) comprising a stop (11) opposite a base for engagement with a leading sheet product or a platen (see Fig. 2, see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser with that of Magid and Larsson to provide additional control of dispensing of product for controlled dispensing.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of William Ford (2,182,255– hereinafter Ford)
Re Claim 19:
Wieser in view of Magid and Larsson discloses the device of claim 18, but fails to teach wherein the platen comprises a T-groove guide member to hook onto a longitudinal side edge of the column.

Ford further in view teaches wherein a platen (27) comprises a T-groove guide member (24, 26) (upside down T shape as seen from extending sidewall 28 to traverse wall 26) to hook onto a longitudinal side edge (23) of a column (see Figs. 1 and 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Ford  to provide an alternative means for securing a platen member for proper orientation.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Chalko et al. (US 10,004,366 – hereinafter Chalko).
Re Claim 20:
Wieser in view of Magid and Larsson discloses the device of claim 18, but fails to teach a retention mechanism configured to temporarily retain the platen in a retracted position, the retention mechanism comprising: a latch fixed to the base; and a hook fixed to the platen, the latch being configured to engage with the hook when the platen is moved into the retracted position, and the latch being provided with a release to engage with the shell to release the latch from the hook.

Chalko further in view teaches a retention mechanism (122a, 122b) configured to temporarily retain a platen (116) in a retracted position, the retention mechanism (122am 122b) comprising: a latch (126) fixed to a base (106); and a hook (140) fixed to the platen (116), the latch (126) being configured to engage with the hook (140) when the platen (116) is moved into the retracted position (see Fig. 2), and the latch (126) being provided with a release (330) to engage with a shell (100) to release the latch (126) from the hook (140) (when closing) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Chalko to allow for controlled refilling of product.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651